February 14, 1939. The opinion of the Court was delivered by
Several questions, all of which we have considered with care, are raised by the exceptions in this case. However, we deem it unnecessary to discuss them, as an examination of the record satisfies us that they were correctly disposed of by the Circuit Judge.
His order, therefore, from which this appeal is taken, and which will be reported, is affirmed.
Upon consideration of the objections of the appellant thereto, we also approve and affirm the order of Judge Mann settling the case for appeal.
MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE concur. *Page 259 
MR. JUSTICE CARTER did not participate on account of illness.